Case 1:20-cv-01254-MN Document 29-2 Filed 04/30/21 Page 1 of 1 PageID #: 8172




                         CERTIFICATE OF SERVICE

      I hereby certify that, on April 30, 2021, I electronically filed the foregoing

with the Clerk of the Court for the United States District Court for the District of

Delaware by using the CM/ECF system. I certify that all participants in this case are

registered CM/ECF users and that service will be accomplished by the CM/ECF

system.

                                                    /s/ Paul N. Heath
                                                    Paul N. Heath (No. 3704)
